Case 1:15-cv-00472-WES-PAS Document 82 Filed 01/22/20 Page 1 of 22 PageID #: 1675




                               UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF RHODE ISLAND
  _________________________________________
                                                )
  ARIELLE WALSH, on behalf of herself           )
  and all others similarly situated,            )
                                                )    Civil Action No.
          Plaintiff,                            )    1:15-cv-00472-M-LDA
                                                )
  v.                                             )
                                                )
  GILBERT ENTERPRISES, INC.                     )
  d/b/a CLUB FANTASIES,                         )
                                                )
                                                )
          Defendant.                            )
  _________________________________________ )

       PLAITNIFF’S UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
       SETTLEMENT AGREEMENT AND MEMORANDUM OF LAW IN SUPPORT
                               THEREOF

         I.      INTRODUCTION

         Plaintiff Arielle Walsh, through counsel, hereby files her unopposed Motion for

  Preliminary Approval of Settlement Agreement and Memorandum of Law in Support Thereof.

  Following a full-day mediation and subsequent discussions facilitated by D. Charles Stohler, the

  Parties have reached a settlement of this matter. As discussed herein, the proposed settlement is

  fair and reasonable and warrants this Court’s preliminary approval.

         On November 6, 2015, Plaintiff Walsh filed a Class and Collective Action Complaint

  against Gilbert Enterprises, Inc. d/b/a Club Fantasies (hereinafter “Club Fantasies”) and Francis

  DeLuca in the Federal Court for the District of Rhode Island, alleging that Defendants violated

  the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”) and the Rhode Island Payment

  of Wages Law, R.I. Gen. Laws § 28-14-1 et seq, by failing to pay Plaintiff Walsh and similarly

  situated exotic dancers wages, an overtime premium for hours worked in excess of 40 hours per

                                                  1
Case 1:15-cv-00472-WES-PAS Document 82 Filed 01/22/20 Page 2 of 22 PageID #: 1676




  week, requiring payment of unlawful tip-outs, fees, fines, liquidated damages, pre- and post-

  judgment interest, and attorney’s fees and costs. Dkt. 1. On April 7, 2016, the Court granted

  Defendants’ request to dismiss Plaintiff’s claims against Francis DeLuca (Dkt. 19) and

  Defendant Club Fantasies filed its Answer and Affirmative Defenses on April 26, 2016. (Dkt.

  20.)

         On May 9, 2016, Plaintiff filed a Motion for Conditional Certification and Notice

  Pursuant to 29 U.S.C. § 216(b). (Dkt. 22.) The Court held Plaintiff’s Motion for Conditional

  Certification in abeyance pending the completion of discovery and briefing on dispositive

  motions. (Dkt. 31). After Plaintiff filed a Motion for Reconsideration, the Court granted

  equitable tolling on would-be collective action members’ claims and ordered that motions for

  class and conditional certification may be filed concurrently with any dispositive motions. (Dkt.

  35). After discovery was completed, on March 13, 2018, Plaintiff filed a renewed motion for

  conditional certification for her FLSA claims as well as a motion for class certification of her

  Rule 23 claims under Rhode Island law. (Dkts. 52, 53). After a hearing, on March 14, 2019, the

  Court issued an order certifying a Rule 23 class of all dancers who worked at Club Fantasies

  since November 6, 2012 and an FLSA collective of all dancers who worked at Club Fantasies

  since October 3, 2013. FLSA notice issued on August 9, 2019. (See Dkt. 65).

         Rule 23 class notice issued after Court approval on October 25, 2019, and the Court set a

  new summary judgment deadline for 30 days following the Parties’ mediation, should the

  mediation prove unsuccessful. See Dkt. 78. On November 12, 2019, the Parties participated in a

  full-day mediation with Mr. Stohler. At the conclusion of the mediation session, the Parties

  agreed to a basic framework for the settlement. During the weeks that followed, with the

  mediator’s assistance, the Parties worked to finalize the terms of the settlement, including the

                                                   2
Case 1:15-cv-00472-WES-PAS Document 82 Filed 01/22/20 Page 3 of 22 PageID #: 1677




  gross settlement amount and the structure for its disbursement. The Parties came to a final

  agreement on December 11, 2019. (Dkt. 79). The terms of this agreement are memorialized in

  the Settlement Agreement, attached hereto as Exhibit 1. A copy of the Notice is attached as

  Exhibit A to the Settlement Agreement.

         The Settlement includes a Gross Settlement Amount of $750,000.00. Settlement

  Agreement ¶ 13(n). Defendant shall pay the Gross Settlement Amount to Plaintiff’s Counsel in

  two parts, with $550,000.00 due within five business days after the Effective Date and the

  remaining $200,000.00 due no later than December 15, 2020. Id. ¶ 23(a). Eligible Class

  Members shall receive their Settlement Awards in two payments. The first payment, representing

  73.33% of the Gross Settlement Amount, to be paid within 10 business days after the Effective

  Date, and the second payment, representing 26.67% of the gross Settlement Amount, to be paid

  on or before December 30, 2020. Settlement Agreement ¶ 26(iii).

         In exchange, the Settlement provides a release of any and all claims, obligations,

  demands, actions, rights, causes of action and liabilities, whether known or unknown, against

  Club Fantasies and the Releasees that were or could have been asserted in the Complaint based

  on the facts alleged therein, including, but not limited to, any claim under the Fair Labor

  Standards Act, 29 U.S.C. §§ 201, et seq., the Rhode Island Minimum Wage Act, R.I.G.L. § 28-

  12-1, et seq., the Rhode Island Payment of Wages Law, § 28-14-1, et seq., allegations that Club

  Fantasies failed to pay exotic dancers a base wage, failed to pay exotic dancers overtime

  compensation, required exotic dancers to pay unlawful tip-outs, fees and fines, claims for

  liquidated and other damages, attorney’s fees, unpaid costs, restitution or other compensation or

  relief arising thereunder, and under state common law claims (including unjust enrichment or

  quantum meruit), from the beginning of time through the date of Final Approval. Settlement

                                                   3
Case 1:15-cv-00472-WES-PAS Document 82 Filed 01/22/20 Page 4 of 22 PageID #: 1678




  Agreement ¶ 15.        The Settlement Agreement provides an excellent settlement for Settlement

  Class Members with respect to their claims for unpaid wages and unlawful tip-outs arising from

  Defendant’s alleged improper wage and hour practices at issue in this case given the possibility

  that the Litigation, if not settled now, would result in no recovery for Settlement Class Members

  or a recovery that was much less favorable. See Declaration of Harold Lichten, attached hereto

  as Exhibit 2, ¶ 12.

         Accordingly, Plaintiff respectfully requests that the Court issue an Order: 1) granting

   preliminary approval of the Settlement Agreement; 2) approving the Notice to the Settlement

   Class Members; and 3) approving the proposed schedule and procedure for the final approval of

   the Settlement Agreement. Plaintiff respectfully submits that this Motion should be granted

   because the proposed Settlement Agreement satisfies all of the criteria for approval and falls

   squarely within the range of reasonableness. Defendant consents to this Motion and all relief

   requested herein.

  I.     THE TERMS OF THE SETTLEMENT AGREEMENT

         A.      The Settlement Class Members

         The Settlement Agreement provides that the Settlement Class Members include “all

   individuals who have worked as exotic dancers for Club Fantasies between November 6, 2012

   and the date of Final Approval, including the Plaintiff and all Opt-in Plaintiffs.” Settlement

   Agreement ¶ 13(x). Defendant has represented that there are approximately 300 members of the

   Settlement Class, and Plaintiff has relied on this number in reaching this Settlement. Each

   Settlement Class Member will be fully advised of this class action settlement with the Notice of

   Settlement that is attached to the Settlement Agreement as Exhibit A. Id., Ex. A.




                                                   4
Case 1:15-cv-00472-WES-PAS Document 82 Filed 01/22/20 Page 5 of 22 PageID #: 1679




         B.      Notice Of The Settlement To Settlement Class Members

         The Settlement Agreement provides what Plaintiff believes is the fairest and most

   practicable procedure for notifying Settlement Class Members of the terms of the Settlement

   and their respective rights and obligations – U.S. First Class Mail and, where available, email.

   Under the terms of the Agreement, within ten (10) business days after the Court’s Preliminary

   Approval Order, Defendant to the extent available, will provide to Plaintiff’s Counsel an

   electronic database containing the names, last known addresses, last known telephone numbers

   (if any), last known email addresses (if any), and as ordered by the Court after its consideration

   of the Unopposed Motion for Preliminary Approval, social security numbers (if any) or tax ID

   numbers (if any) of each Settlement Class Member, along with the dates that each Settlement

   Class Member worked as a dancer for Defendant between November 6, 2012 and the date of

   Preliminary Approval (if known). Id. ¶ 18(c). Within ten (10) business days after the receiving

   the Settlement Class List, Plaintiff’s Counsel will mail and email the Court-Approved Notice of

   Settlement and Claim Form to Class Members. Id. ¶ 18(d). In order to ensure the best notice

   practicable, Plaintiff’s Counsel will make reasonable efforts to identify current mailing

   addresses using public and proprietary systems prior to mailing the Notice and Claim Form. Id.

   ¶ 18(c). Each Settlement Class Member will have sixty (60) days from the initial mailing of the

   Notice of Settlement to submit a claim form, request for exclusion (opt-out) or object to the

   Settlement. Id. ¶¶ 13(q), 19-20. Settlement Class Members may submit their Claim Forms via

   regular mail, electronic mail, or facsimile, and they may execute and submit their Claim Forms

   online through DocuSign or a comparable electronic signature service on a website that will be

   established by Plaintiff’s Counsel. Id. ¶ 18(h). To be timely, all Claim Forms must be

   postmarked, emailed or otherwise received by the Notice Deadline. Id. ¶ 18(i). Plaintiff’s


                                                   5
Case 1:15-cv-00472-WES-PAS Document 82 Filed 01/22/20 Page 6 of 22 PageID #: 1680




   Counsel shall file the claim forms received from the Settlement Class Members, in redacted

   form, with the Court once the Notice Deadline has passed. Id. ¶ 18(j).


         C.      Calculation And Distribution Of The Gross Settlement Amount

         Pursuant to the Agreement, Defendant will pay the Gross Settlement Amount in two

   installments. Agreement ¶ 23(a). Within five (5) business days after the Effective Date,

   Defendant shall electronically transfer Five Hundred and Fifty Thousand ($550,000.00) of the

   Gross Settlement Amount to an escrow account set up by Plaintiff’s Counsel. Id. On or before

   December 15, 2020, Defendant shall transfer the remaining Two Hundred Thousand Dollars

   ($200,000.00) to an escrow account set up by Plaintiff’s Counsel. Id. No portion of the Gross

   Settlement Amount shall revert to Defendant after the Effective Date. Id.

         The Gross Settlement Amount includes amounts to cover: (i) Twenty Thousand Dollars

   ($20,000.00) for the Named Plaintiff for her efforts in bringing and prosecuting this matter

   (“Service Award”); (ii) the amount of the Fee Award to Plaintiff’s Counsel, which is not to

   exceed one-third (1/3) of the Gross Settlement Amount, and (iii) the payment of the out-of-

   pocket costs incurred by Class Counsel, which currently are estimated to be $8,440.91. Id. ¶¶

   13(p), 24(a)-(b).

         After subtracting these amounts from the Gross Settlement Amount, the balance of the

   funds (“Net Settlement Amount”) shall be apportioned among all Eligible Class Members. Id. ¶

   26. All Eligible Class Members will receive a pro rata share of the Net Settlement Amount

   based on the total number of workweeks that the Eligible Class Member is alleged to have

   worked for Defendant between November 6, 2012 and the date of Preliminary Approval of the

   Settlement. Id. ¶ 26(i). Each Eligible Class Member shall receive one (1) settlement share for

   each week in which they allegedly worked for Defendant. The total number of settlement shares
                                                  6
Case 1:15-cv-00472-WES-PAS Document 82 Filed 01/22/20 Page 7 of 22 PageID #: 1681




   for all Eligible Class Members will then be added together and the resulting sum will be divided

   into the Net Settlement Amount to reach a per share dollar amount. Id. That figure will then be

   multiplied by each Eligible Class Member’s number of settlement shares to determine the

   Eligible Class Member’s Settlement Award. Id. ¶ 26(ii). Settlement Awards shall be paid to

   Eligible Class Members in two installments. Id. ¶ 26(iii). The first of these will be sent within

   10 business days after the Effective Date and will represent 73.33% of the Eligible Class

   Member’s Settlement Award. Id. The second installment will be sent on or before December 30,

   2020, and will represent 26.67% of each Eligible Class member’s Settlement Award. Id.

         The Settlement Award payments shall be reported on an IRS Form 1099. Id. ¶ 27.

   Plaintiff’s Counsel shall provide Defendant’s Counsel with a report of all Settlement Awards,

   non-deliverables, opt-outs and objections at least ten (10) business days before the Settlement

   Awards to Eligible Class Members are mailed and a follow-up report one hundred eighty (180)

   days later specifying which Settlement Awards were cashed and those that were not. Id. ¶ 18(l).

         All Settlement Award checks shall remain valid and negotiable for one hundred eighty

   (180) days from the date of their issuance. Id. ¶ 29. On the 90th day after the date of their

   issuance, Plaintiff’s Counsel will mail and email a reminder letter to Eligible Class Members

   who have not yet cashed their checks to inform and remind them of the 180-day deadline. Id. In

   addition, 60 days before the expiration of the 180 days, Plaintiff’s Counsel will call Eligible

   Class Members who have not yet cashed their checks following the script to inform them of the

   180-day deadline. Id. The proceeds of any remaining Settlement Award Checks that are not

   cashed after 180 days will be paid to the Parties’ agreed-upon cy pres recipient, Rhode Island

   Legal Services, subject to the Court’s approval. Id. ¶ 30. In such a circumstance, the Eligible

   Class Member shall nevertheless be deemed to have finally and forever released the Eligible

                                                    7
Case 1:15-cv-00472-WES-PAS Document 82 Filed 01/22/20 Page 8 of 22 PageID #: 1682




   Class Members’ Released Claims, except that the Eligible Class Member shall not release any

   FLSA claims against Defendant. Id. ¶ 29.

         D.      Release Of Claims

         In exchange for the Settlement benefits, Named Plaintiff, Opt-In Plaintiffs, and

  Settlement Class Members will release and discharge, Gilbert Enterprises, Inc. d/b/a Club

  Fantasies and all Releasees, finally, forever and with prejudice, from any and all claims,

  obligations, demands, actions, rights, causes of action and liabilities, whether known or

  unknown, against Gilbert Enterprises, Inc. d/b/a Club Fantasies and all Releasees that were or

  could have been asserted in the Complaint based on the facts alleged therein, including, but not

  limited to, any claim under the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq., the Rhode

  Island Minimum Wage Act, R.I.G.L. § 28-12-1, et seq., the Rhode Island Payment of Wages

  Law, § 28-14-1, et seq., allegations that Club Fantasies failed to pay exotic dancers a base wage,

  failed to pay exotic dancers overtime compensation, required exotic dancers to pay unlawful tip-

  outs, fees and fines, claims for liquidated and other damages, attorney’s fees, unpaid costs,

  restitution or other compensation or relief arising thereunder, and under state common law

  claims (including unjust enrichment or quantum meruit), from the beginning of time through the

  date of Final Approval. Id. ¶ 15. However, only Named Plaintiff, Opt-In Plaintiffs, and Eligible

  Class Members who submit a Claim Form and are issued a settlement checks will release their

  FLSA claims. Id. ¶ 16. The Release covers Defendant and its present and former parent

  companies, subsidiaries, affiliates, divisions, and joint ventures, and all of its and their past and

  present shareholders, officers, directors, employees, agents, servants, owners, members,

  investors, executors, administrators, general partners, limited partners, real or alleged alter egos,

  predecessors, successors, transferees, assigns, registered representatives, attorneys, insurers,


                                                     8
Case 1:15-cv-00472-WES-PAS Document 82 Filed 01/22/20 Page 9 of 22 PageID #: 1683




  partners, profit sharing, savings, health and other employee benefit plans of any nature, the

  successors of such plans and those plans’ respective trustees, administrators, agents, employees,

  attorneys, fiduciaries, and other persons acting on its or their behalf, and each of them, and the

  predecessors and successors, assigns and legal representatives of all such entities and individuals.

  Id. ¶¶ 13(u), 15.


         E.      Attorneys’ Fees And Costs

         Pursuant to the Settlement Agreement, Plaintiff’s Counsel’s attorneys’ fees shall not

   exceed one-third (1/3) of the Gross Settlement Amount, and will compensate Plaintiff’s Counsel

   for all work performed in this lawsuit as well as all of the work remaining to be performed,

   including but not limited to securing Court approval of the Settlement, making sure that the

   Settlement is fairly administered and implemented, and obtaining final dismissal of the lawsuit.

   Id. ¶¶ 13(k), 23(b)(i). In addition, the Settlement Agreement provides that Plaintiff’s Counsel

   shall receive reimbursement of their out-of-pocket costs approved by the Court, which are

   currently $8,440.91. Id. ¶¶ 13(p).

  II.    DISCUSSION

         Plaintiff respectfully requests that the Court enter an Order preliminarily approving the

   Settlement. Defendant does not oppose this Motion.

         A.      The Legal Standard for Preliminary Review, Authorization of Class Notice,
                 and Setting of Final Approval Hearing

         It is well-established that “the law favors class action settlements.” In re Lupron Mktg. &

  Sales Practices Litig., 228 F.R.D. 75, 88 (D. Mass. 2005) (citation omitted); see also In re

  Warfarin Sodium Antitrust Litig., 391 F.3d 516, 535 (3d Cir. 2004) (“an overriding public

  interest in settling class action litigation, and it should therefore be encouraged”). Pursuant to

  Fed. R. Civ. P. 23(e), “[t]he claims, issues, or defenses of a certified class may be settled,
                                                9
Case 1:15-cv-00472-WES-PAS Document 82 Filed 01/22/20 Page 10 of 22 PageID #: 1684




   voluntarily dismissed, or compromised only with the court’s approval.” The decision of whether

   to approve a proposed settlement is left to the discretion of this Court. In re Pharm. Indus.

   Average Wholesale Price Litig., 588 F.3d 24, 32 (1st Cir. 2009). Generally, “when sufficient

   discovery has been provided and the parties have bargained at arms-length, there is a

   presumption in favor of the settlement.” City P’ship Co. v. Atl. Acquisition Ltd. P’ship, 100 F.3d

   1041, 1043 (1st Cir. 1996) (citation omitted); Rowland v. Cellucci, 191 F.R.D. 3, 6 (D. Mass.

   2000) (“strong initial presumption” of fairness arises where the parties can show that “the

   settlement was reached after arms’-length negotiations, that the proponents’ counsel have

   experience in similar cases, that there has been sufficient discovery to enable counsel to act

   intelligently, and that the number of objectors or their relative interest is small”). Furthermore,

   “[t]he preliminary approval decision is not a commitment to approve the final settlement; rather,

   it is a determination that ‘there are no obvious deficiencies and the settlement falls within the

   range of reason.’” Gates v. Rohm & Haas Co., 248 F.R.D. 434, 439 (E.D. Pa. 2008) (citations

   and quotation marks omitted).

          Review of a proposed class settlement involves two steps: preliminary approval and a

   final “fairness hearing.” Manual for Complex Litigation (Fourth) § 13.14. At the preliminary

   review stage, “the Court need not make a final determination regarding the fairness,

   reasonableness and adequateness of a proposed settlement; rather, the Court need only determine

   whether it falls within the range of possible approval.” In re Puerto Rican Cabotage Antitrust

   Litig., 269 F.R.D. at 140. An initial presumption of fairness is established when the Court finds

   that “(1) the negotiations occurred at arm’s length; (2) there was sufficient discovery; (3) the

   proponents of the settlement are experienced in similar litigation; and (4) only a small fraction of




                                                   10
Case 1:15-cv-00472-WES-PAS Document 82 Filed 01/22/20 Page 11 of 22 PageID #: 1685




   the class objected.” Id. (quoting In re Gen. Motors Corp. Pick-Up Truck Fuel Tank Products

   Liab. Litig., 55 F.3d 768, 785 (3d Cir. 1995)).

           Once it finds that a settlement meets the requirements of preliminary review, the Court

   authorizes notice of the proposed settlement and the fairness hearing to class members. At the

   final fairness hearing, class members may formally object to the proposed settlement. In re M3

   Power Razor Sys. Mktg. & Sales Practice Litig., 270 F.R.D. 45, 62 (D. Mass. 2010).

           B.      The Proposed Settlement Satisfies the Requirements for Preliminary Review

           Although Plaintiff believes that she has strong and meritorious claims, several concerns

   have led Plaintiff’s Counsel to conclude that a settlement with Club Fantasies is preferable to a

   judgment on the merits. This case presented numerous and vigorously contested issues related to

   Plaintiff’s and Settlement Class Members’ classification under the Fair Labor Standards Act and

   Rhode Island Law, the existence of arbitration agreements signed by some of the Settlement

   Class members, and whether certain legal defenses provided Defendant with a complete or

   partial defense to liability. Lichten Decl. ¶ 25. Defendant contends, among other things, that the

   classification of the Settlement Class Members was consistent with Federal and Rhode Island

   law, and disputes the fact that Settlement Class members were subjected to unlawful deductions

   and tip-outs. Id. ¶ 26.

           Based on these considerations, Plaintiff’s Counsel strongly believe that the settlement

   negotiated here is fair, reasonable, adequate and most importantly, is in the best interest of the

   Settlement Class Members. Lichten Decl. ¶ 12. In reaching this conclusion, Plaintiff’s Counsel

   have spent many hours preparing extensive briefing on Motions for Conditional and Class

   Certification, performing calculations and compiling spreadsheets leading up to a full-day

   mediation session. Id. ¶ 24. Plaintiff’s Counsel believe that the total number of Settlement Class


                                                     11
Case 1:15-cv-00472-WES-PAS Document 82 Filed 01/22/20 Page 12 of 22 PageID #: 1686




   Members entitled to a distribution is approximately 300. Thus, the amount of the settlement

   ($750,000) is sufficient to pay shares to the Settlement Class Members who participate in the

   settlement.

          An FLSA claim cannot be waived or settled, except in two circumstances. Brooklyn

   Savings Bank v. O’Neil, 324 U.S. 697, 706 (1945). The exceptions are 1) that the Secretary of

   Labor can supervise the payment of back wages or 2) that the employer and employee present

   the proposed settlement to the district court for approval. 29 U.S.C. § 215(b); Lynn’s Food

   Stores, Inc. v. United States, 679 F.2d 1350, 1354 (11th Cir. 1982). Plaintiff requests that this

   Court approve the releases of FLSA claims in this case. A district court, when reviewing a

   proposed settlement of an FLSA claim, should “scrutinize the settlement for fairness” and decide

   whether the proposed settlement is a “fair and reasonable resolution of a bona fide dispute over

   FLSA provisions.” Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1353-55 (11th Cir.

   1982). The Lynn’s Food Stores court essentially established four factors to guide the district

   court in determining whether to approve an FLSA Settlement:

          1. Was the settlement achieved in an adversarial context?

          2. Were the plaintiffs represented by attorneys who can protect their rights?

          3. Does the settlement reflect a reasonable compromise over issues that are actually in
          dispute?

          4. Is the settlement fair?

   Id. at 1353-54.

          This Motion, supported by the attached Settlement Agreement, reveals that the settlement

   was negotiated at arm’s length, following highly contested litigation proceedings, by experienced

   counsel concerning bona fide disputes between their clients with respect to liability and the

   amounts due to members of the putative class, assuming FLSA violations had occurred. The
                                                   12
Case 1:15-cv-00472-WES-PAS Document 82 Filed 01/22/20 Page 13 of 22 PageID #: 1687




   case presented numerous and vigorously contested issues related to the classification of the

   Settlement Class Members under the Fair Labor Standards Act of the Settlement Class Members

   and whether certain legal defenses provided Club Fantasies with a complete or partial defense to

   liability. Furthermore, in Plaintiff’s Counsel’s extensive experience, the settlement is fair, just,

   and adequate to settle the claims of the Settlement Class Members.

          C.      The Settlement Negotiations Occurred at Arm’s Length

          The procedural background of this matter supports a finding that the Settlement

   Agreement was negotiated at arm’s length by experienced counsel concerning bona fide disputes

   between their clients with respect to liability and damages to Settlement Class Members. The

   case has been going on since November 2015. Throughout its course, it presented numerous and

   vigorously contested issues related to the classification of the Settlement Class Members, the

   existence of arbitration agreements, and whether certain legal defenses provided Defendant with

   a complete or partial defense to liability. Lichten Decl. ¶¶ 24-25. The Parties completed

   extensive briefing on motions for conditional and class certification, and conducted extensive

   formal discovery, including lengthy written discovery and several depositions. Id. ¶ 24.The

   parties engaged in a full-day mediation with respected mediator Chuck Stohler, and continued to

   engage in settlement discussions with the assistance of the mediator, eventually arriving at the

   settlement discussed herein. Id. ¶ 11. The settlement was negotiated at arm’s length by

   experienced counsel concerning bona fide disputes between their clients with respect to liability

   and damages. Such arm’s length negotiations between capable and experienced counsel is

   entitled to a presumption of fairness, reasonableness, and adequacy. Rolland v. Cellucci, 191

   F.R.D. 3, 6 (D. Mass 2000).




                                                    13
Case 1:15-cv-00472-WES-PAS Document 82 Filed 01/22/20 Page 14 of 22 PageID #: 1688




          D.      Extensive and Sufficient Discovery Was Performed

          At this stage, the Court is required to determine “whether sufficient evidence has been

   obtained through discovery to determine the adequacy of the settlement.” Rolland, 191 F.R.D. at

   10 (citation omitted). Discovery is sufficient if it allows a court to “intelligently make . . . an

   appraisal of the Settlement.” In re Austrian & German Bank Holocaust Litig., 80 F. Supp. 2d

   164, 176 (S.D.N.Y. 2000) (quotation marks omitted).

          Here, the Parties have conducted extensive discovery on the merits and on damages,

   including written discovery and several depositions, and performed extensive data analysis and

   damages calculations which allowed Plaintiff to establish a clear basis for assessing Settlement

   Class Members’ schedule and to estimate their damages in this case. This is “sufficient” to

   determine the fairness and adequacy of settlement at this stage. In re M3 Power Razor, 270

   F.R.D. 4563 (D. Mass. 2010) (finding discovery sufficient where defendant produced 100,000

   documents and pertinent financial information).

          E.      The Proponents of the Settlement Are Highly Experienced in Similar
                  Litigation.

          Plaintiff is represented by highly experienced and competent counsel who have litigated

   numerous wage and hour cases aggressively and successfully. Lead counsel, Attorney Harold

   Lichten, has litigated, tried, and settled numerous class action wage-and-hour cases around the

   country and is a recognized expert in labor and employment law, particularly in the area of

   independent contractor misclassification. Lichten Decl. ¶¶ 3-4. Furthermore, Mr. Lichten’s law

   firm, Lichten & Liss-Riordan, P.C., are pioneers in the field of worker misclassification and has

   litigated and settled numerous class action matters filed in the federal courts. Id. ¶ 2. Those

   settlements contained very similar terms to the proposed settlement in this case, including the



                                                   14
Case 1:15-cv-00472-WES-PAS Document 82 Filed 01/22/20 Page 15 of 22 PageID #: 1689




   same provision for attorneys’ fees and the same basic method for notifying class members and

   distributing the settlement proceeds.

          Plaintiff’s Counsel are thus well aware of the law in this area, and their experience has

   provided the Settlement Class Members with a high degree of expertise, which contributed to a

   favorable resolution of their claims. Furthermore, Mr. Lichten’s firm is also experienced in the

   mechanics of class settlement administration. In the dozens of other cases the firm has settled as

   class actions around the country, there have been thousands of class members overall, requiring

   active engagement in processing claims from these settlements and distributing settlement

   proceeds.

          In light of the arm’s-length, hard fought negotiation in this case and Plaintiff’s Counsel’s

   prior experience and expertise in this area of law, the Court should find this proposed settlement

   to be fair, reasonable, and adequate and should issue preliminary approval. See In re Puerto

   Rican Cabotage Antitrust Litig., 269 F.R.D. at 140 (settlement agreement need only “falls within

   the range of possible approval” to be preliminarily approved).

          F.      The Proposed Notice Satisfies the Requirements of Rule 23

          Under Rule 23, the threshold for class notice is that “reasonably calculated to reach the

   class members and inform them of the existence of and opportunity to object to the settlement.”

   Nilsen v. York County, 382 F. Supp. 2d 206, 2010 (D. Me. 2005) (citation omitted). “Rule 23

   does not require the parties to exhaust every conceivable method of identifying the individual

   class members.” In re Prudential Ins. Co. of Am. Sales Practices Litig., 177 F.R.D. 216, 232

   (D.N.J. 1997) (citing Weinberger v. Kendrick, 698 F.2d 61, 71 (2d Cir.1982) (rejecting the

   contention that the mailing of individual notice to the last known address of all class members

   was inadequate), cert. denied, 464 U.S. 818 (1983). Generally, all that is required is that the


                                                  15
Case 1:15-cv-00472-WES-PAS Document 82 Filed 01/22/20 Page 16 of 22 PageID #: 1690




   class be issued the “best notice practicable under the circumstances.” In re Volkswagen & Audi

   Warranty Extension Litig., 273 F.R.D. 349, 355 (D. Mass. 2011). Indeed, it is well-settled that

   notice by first-class mail satisfies the notice requirement of Rule 23. See Eisen v. Carlisle &

   Jacquelin, 417 U.S. 156, 173–77 (1974); Zimmer Paper Products, Inc. v. Berger & Montague,

   P.C., 758 F.2d 86, 90 (3d Cir. 1985); Parks v. Portnoff Law Associates, 243 F. Supp. 2d 244,

   249-50 (E.D. Pa. 2003) (notices mailed to class members’ last known address held reasonable

   and adequate).

          The proposed notice form (attached as Exhibit A to the Settlement Agreement), satisfies

   the requirements of Rule 23. The Parties have drafted a Notice that clearly identifies basic

   information about the lawsuit and explains how Settlement Class Members can claim a share of

   the settlement or exercise their right to opt-out or object to the settlement. It also lists the date,

   location, and time of the final fairness hearing and includes contact information for Plaintiff’s

   Counsel. Thus the Notice meets the requirements of Rule 23. In re Compact Disc Minimum

   Advertised Price Antitrust Litig., 216 F.R.D. 197, 203 (D. Me. 2003) (“The notice must describe

   fairly, accurately and neutrally the claims and parties in the litigation, the terms of the proposed

   settlement, and the options available to individuals entitled to participate, including the right to

   exclude themselves from the class.”). Plaintiff’s Counsel expects to be able to contact most of

   the class members through first-class mail, or email. Thus, notice by mail and email will the

   “best available method under the circumstances.”

          G.        The Proposed Incentive Payment is Justified and Should be Approved

          The settlement also proposes an incentive payment of $20,000 for Plaintiff Arielle Walsh.

   The proposed incentive payment is fair and reasonable, given that the Plaintiff came forward to

   start this lawsuit, and it was through her initiative that this recovery was obtained. Plaintiff risked


                                                     16
Case 1:15-cv-00472-WES-PAS Document 82 Filed 01/22/20 Page 17 of 22 PageID #: 1691




   her reputation in the community as well as her family finding out about her work in order to

   come forward with her claims. Lichten Decl. ¶ 28. Throughout the course of the litigation,

   Plaintiff provided invaluable assistance to Plaintiff’s Counsel including providing documents,

   responding to discovery, and submitting to a deposition. Id.

          Courts have widely recognized that incentive payments serve an important function in

   promoting enforcement of state and federal law by private individuals, while also encouraging

   class action settlements. See In re Relafen Antitrust Litig., 231 F.R.D. 52, 82 (D. Mass. 2005);

   In re Compact Disc Minimum Advertised Price Antitrust Litig., 292 F. Supp. 2d 184, 189 (D.

   Me. 2003); see also Sheppard v. Consol. Edison Co. of N.Y., Inc., 2002 WL 2003206, at *5-6

   (E.D.N.Y. 20020 (collecting cases approving incentive payments). As Judge Hornby recognized,

   awards in employment cases were generally higher than in other types of cases and recent

   awards averaged around $15,000, but could reach $30,000 and higher. Scovil v. FedEx Ground

   Package Sys., Inc., 2014 WL 1057079m at *6 (D. Me. Mar. 14, 2014) (citing Theodore

   Eisenberg & Geoffrey P. Miller, Incentive Awards to Class Action Plaintiffs: An Empirical

   Study, 53 UCLA L. Rev. 1303, 1308 (2006); Cook v. Niedert, 142 F.3d 1004, 1016 (7th

   Cir.1998) ($25,000 incentive award approved for one named plaintiff; total settlement was for

   $14 million plus structural changes to the pension fund)); see also Massiah v. MetroPlus Health

   Plan, Inc., 2012 WL 5874655, *8 (E.D.N.Y. Nov. 20, 2012) (approving service awards of $5,000

   each to two plaintiffs, noting that “[s]uch service awards are common in class action cases and

   are important to compensate plaintiffs for the time and effort expended in assisting the

   prosecution of the litigation, the risks incurred by becoming and continuing as a litigant, and any

   other burdens sustained by plaintiffs”); Toure v. Amerigroup Corp., 2012 WL 3240461, at * 5

   (E.D.N.Y. Aug. 6, 2012) (approving service awards of $10,000 and $5,000); Simmons v.

                                                   17
Case 1:15-cv-00472-WES-PAS Document 82 Filed 01/22/20 Page 18 of 22 PageID #: 1692




   Enterprise Holdings, Inc., 2012 WL 2885919, *2 (E.D. Mo. July 13, 2012) (approving “payment

   of individual incentive awards to the named Plaintiffs in the amount of $6,000.00 as set forth in

   the Settlement Agreement for their services as class representatives and as consideration for

   providing a general release”); Sewell v. Bovis Lend Lease, Inc., 2012 WL 1320124, at * 14–15

   (S.D.N.Y. Apr. 16, 2012) (finding reasonable and approving service awards of $15,000 and

   $10,000 in wage and hour action); Reyes v. Altamarea Group, LLC, 2011 WL 4599822, at *9

   (S.D.N.Y. Aug. 16, 2011) (approving service awards of $15,000 to three class representatives

   and $5,000 to fourth class representative in restaurant case challenging tip and minimum wage

   policies); Willix v. Healthfirst, Inc., 2011 WL 754862, at *7 (E.D.N.Y. Feb. 18, 2011)

   (approving service awards of $30,000, $15,000, and $7,500); Torres v. Gristede’s Operating

   Corp., 2010 WL 5507892, at *8 (S.D.N.Y. Dec. 21, 2010) (finding reasonable service awards of

   $15,000 to each of 15 named plaintiffs); Khait v. Whirlpool Corp., 2010 WL 2025106, at *9

   (E.D.N.Y. Jan. 20, 2010) (approving service awards of $15,000 and $10,000, respectively, in

   wage and hour class action); In re Janney Montgomery Scott LLC Fin. Consultant Litig., 2009

   WL 2137224, at *12 (E.D. Pa. July 16, 2009) (approving $20,000 payments to three named

   plaintiffs in complex FLSA)). Moreover, Judge Hornby approved $130,000 in incentive

   payments ranging from $10,000 to $20,000 for each of nine named plaintiffs who actively

   participated in the litigation. Id.

           One of the reasons for awarding higher incentive payments in employment cases,

   including wage and hour cases, is the issue of retaliation. See, e.g., Overka v. Am. Airlines, Inc.,

   265 F.R.D. 14, 24 (D. Mass. 2010) (in certifying national class of skycaps challenging $2 per bag

   curbside check-in charges, court noted with approval skycaps’ argument that “class adjudication

   is superior in the employment context because fear of employer retaliation may have a chilling

                                                   18
Case 1:15-cv-00472-WES-PAS Document 82 Filed 01/22/20 Page 19 of 22 PageID #: 1693




   effect on employees bringing claims on an individual basis” and held that class action “is a

   superior method for adjudication of the controversy”); Perez v. Safety-Kleen Systems, Inc., 253

   F.R.D. 508, 520 (N.D. Cal. 2008) (concluding class action was superior because, inter alia,

   “some class members may fear reprisal”); Guzman v. VLM, Inc., 2008 WL 597186, at *8

   (E.D.N.Y. 2008) (noting “valid concern” that “many employees will be reluctant to participate in

   the action due to fears of retaliation”). This same consideration makes enhancement payments

   even more crucial in employment class action settlements. As one court has observed:

   “[Enhancement] awards are particularly appropriate in the employment context. In employment

   litigation, the plaintiff is often a former or current employee of the defendant, and thus, by

   lending his name to the litigation, he has, for the benefit of the class as a whole, undertaken the

   risk of adverse actions by the employer or co-workers.” Frank v. Eastman Kodak Co., 228

   F.R.D. 174, 187 (W.D.N.Y. 2005). The incentive award proposed here justly compensates

   Plaintiff, who has risked reprisal form her formal employer, as well as potential future

   repercussions in her professional career, in order to come forward with her claims.

          H.      The Requested Attorneys’ Fees and Costs are Reasonable and Supported by
                  Applicable Precedent

          In the motion for final approval, Plaintiff’s Counsel will request an award of attorneys’

   fees in the amount of one-third of the Gross Settlement Amount ($250,000.00) and their out-of-

   pocket costs, currently estimated at $8,440.91. The requested fees and costs would cover all costs

   incurred to date by Plaintiff’s Counsel, as well as the time Plaintiff’s Counsel have spent in the

   course of this litigation, and will continue to spend in the coming months in order to obtain final

   approval of the Settlement and ensure that the settlement is fairly administered. Plaintiff’s

   Counsel’s ability to administer the class settlement without hiring a class action settlement



                                                   19
Case 1:15-cv-00472-WES-PAS Document 82 Filed 01/22/20 Page 20 of 22 PageID #: 1694




   administrator will result in a substantial savings to the settlement fund, which can then be more

   properly used to pay distribution shares to Settlement Class Members.

          The proposed notice of settlement will inform Settlement Class Members that one-third

   of the settlement proceeds would be used to pay for all attorneys’ fees, and will provide the

   current amount of out-of-pocket costs incurred by Plaintiff’s Counsel. This arrangement is

   appropriate since Plaintiff’s Counsel accepted this case on a fully contingent arrangement with

   no upfront payment of fees or expenses by any client. Further, the named Plaintiff signed a

   Retainer Agreement providing that counsel would receive one-third of the proceeds received in

   any judgment or settlement. Courts generally favor awarding fees from a common fund based

   upon a percentage of the fund. As the Supreme Court has explained:

                  This Court has recognized consistently that a litigant or lawyer
                  who recovers a common fund for the benefit of persons other than
                  himself or his client is entitled to reasonable attorneys’ fee from
                  the fund as a whole . . . jurisdiction over the fund involved in the
                  litigation allows the Court to prevent . . . inequity by assessing
                  attorneys’ fees against the entire fund thus spreading fees
                  proportionally among those benefited by the suit.

   Belling Company v. Van Gemert, 444 U.S. 472, 478 (1980). Indeed, a one-third attorneys’ fee

   award in a common fund case has been consistently approved as reasonable. See, e.g., Mansingh v.

   Exel Direct, Inc., C.A. No. 12-11661-DPW (D. Mass. May 7, 2014) (awarding one-third fee in

   settlement for $1 million); Scovil, 2014 WL 1057079, at *5 (finding one-third fee was

   reasonable because, among other things, “the plaintiffs’ attorneys [Lichten & Liss-Riordan, P.C.]

   have undertaken all the administrative responsibilities of class action notice and distribution of

   the settlement proceeds”); Chalverus v. Pegasystems, Inc., Civ. A. No. 97-12570-WGY (D.

   Mass. 2000) (awarding as an attorneys’ fee one-third of a more than $5 million recovery); In re

   Copley Pharm., Inc. Sec. Litig., Civ. A. No. 94-11897-WGY (D. Mass. 1996) (awarding one-


                                                  20
Case 1:15-cv-00472-WES-PAS Document 82 Filed 01/22/20 Page 21 of 22 PageID #: 1695




   third of a $6.3 million settlement fund); In re Picturetel Corporation Sec. Litig., Civ. A. No. 97-

   12135-DPW (D. Mass. Nov. 4, 1999) (approving award of one-third of a $12 million settlement

   fund); Zeid v. Open Environment Corp., Civ. A. No. 96-12466-EFH (D. Mass. 1999) (awarding

   a fee of one-third of a $6 million settlement). Given this precedent, approving a one-third

   recovery for attorneys’ fees and costs in this class action case, which includes all costs and

   expenses, is reasonable.

                                           CONCLUSION

          For the reasons stated above, the Court should grant Plaintiff’s Unopposed Motion for

   Preliminary Approval of the Settlement Agreement and enter an Order:

          1) granting preliminary approval of the Settlement Agreement;

          2) approving the Notice to the Settlement Class Members; and

          3) approving the proposed schedule and procedure for the final approval of the

          Settlement Agreement.




                                                   21
Case 1:15-cv-00472-WES-PAS Document 82 Filed 01/22/20 Page 22 of 22 PageID #: 1696




   DATED:         January 22, 2020              Respectfully submitted,

                                                ARIELLE WALSH, on behalf of herself
                                                and all others similarly situated,

                                                By her attorneys,

                                                /s/ Olena Savytska
                                                Harold Lichten (pro hac vice)
                                                Shannon Liss-Riordan (pro hac vice)
                                                Olena Savytska (pro hac vice)
                                                LICHTEN & LISS-RIORDAN, P.C.
                                                729 Boylston Street, Suite 2000
                                                Boston, MA 02116
                                                (617) 994-5800
                                                hlichten@llrlaw.com
                                                sliss@llrlaw.com
                                                pdelano@llrlaw.com

                                                John T. Longo, Esq.
                                                CITADEL CONSUMER LITIGATION, P.C.
                                                996 Smith Street
                                                Providence, RI 02098
                                                (401) 383-7550
                                                jtlongo@citadelpc.com


                                     CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing motion was filed electronically through the
   Court’s CM/ECF system, which will send notice of this filing to all counsel of record.

                                                /s/ Olena Savytska
                                                Olena Savytska




                                                   22
